Titone, J., concurs in the result, with the following memorandum:
I have come to the conclusion that consideration solely of the offense giving rise to a detainee’s incarceration does not constitute sufficient reason for the action of a parole board in fixing either a minimum period of imprisonment or in denying release on parole (see Coralluzzo v New York State Parole Bd., 566 *849F2d 375). I concur solely upon the constraint of Matter of Sturgis v Caldwell (57 AD2d 728), Matter of Odom v Henderson (57 AD2d 710), Matter of Consilvio v New York State Bd. of Parole (57 AD2d 955) and Matter of Hergueta v New York State Parole Bd. (63 AD2d 701).